DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 18 June 2021. No claims have been amended. Claim 1 has been cancelled. Claims 2-16 have been added. Therefore, claims 1-16 are presently pending in this application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 18 June 2021 and 20 October 2021 are compliant with 37 CFR 1.97 and have been considered by the examiner.
Claim Objections
Claim 2 is objected to because of the following informalities: lines 11-12 recite "the cascade" which is suggested to be changed to --each cascade-- for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, line 9 recites the term “enough” and it is unclear what the metes and bounds are for the term. 
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11 and 13-19 of Bothma (11,073,165 B2) and Thorens (9,420,829 B2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims recite additional features not present in the patent claims.
Regarding instant application claim 2 and patent claim 1, the following comparison between the patent claims and the instant application claims, see underlined features in the patent claims, show what elements have been excluded in the presentation of the instant application claims and the patent claims.  
Patent claim 1
Instant application claim 2
1. A blower for a breathing apparatus comprising: 
a housing with an inlet and an outlet, 
an impeller, 
a motor within the housing for rotating the impeller, 
a diffuser within the housing between the impeller and the outlet, 
the diffuser comprising a plate with a plurality of diffuser vanes, 
wherein the plurality of diffuser vanes are arranged in a plurality of cascades on the plate, 
each cascade comprising a series of the diffuser vanes configured to accommodate movement of reverse airflow, 
wherein each of the diffuser vanes of the plurality of cascades narrows from a radially outward end to a radially inward end, 
wherein the radially outward end of each of the diffuser vanes of the plurality of cascades is a furthest point from a center of the plate and the radially inward end of each of the diffuser vanes of the plurality of cascades is a closest point to the center of the plate, 
a plurality of circumferential diffuser elements arranged proximate an outer perimeter of the diffuser plate and configured to direct airflow from a perimeter of the impeller to the plurality of diffuser vanes, and wherein a spacing between each pair of adjacent cascades of the plurality of cascades increases from narrow to wide as the each pair of adjacent cascades extend toward the center of the plate.
2. A blower for a breathing apparatus comprising: 
a housing with an inlet and an outlet, 
a motor within the housing for rotating an impeller, 
a diffuser within the housing between the impeller and the outlet, 
the diffuser comprising a plate with diffuser vanes, 
the plate including a flow guide extending from the plate and tapering in diameter towards a point, 
the flow guide being arranged to promote a smooth redirection of flow from the diffuser towards the outlet, 
the diffuser vanes being arranged in cascades on the plate, 
each cascade comprising a series of diffuser vanes with enough space between the diffuser vanes to accommodate movement of reverse airflow, and 
wherein a spacing between each cascade increases from narrower to wider as the cascade approaches a centre of the plate.


Thus, it is apparent, that patent claim 1 includes features that are not in instant application claim 2, where patent claim 1 differs by reciting the underlined features.  
	With regard to features present in instant application claim 2 that are not present in patent claim 1, patent claim 1 does not disclose that the plate including a flow guide extending from the plate and tapering in diameter towards a point, the flow guide being arranged to promote a smooth redirection of flow from the diffuser towards the outlet.
However, Thorens teaches that flow guide (defined by impactor 405, see fig. 4) is placed at an air outlet (defined by chamber 402 and walls 403) to guide incoming flow incoming to the air outlet 402/403, the flow guide 405 being shown to extend from the left side of chamber 402 and is shown to taper in diameter towards the right side of the chamber 402 (see fig. 4 and col. 15 lines 7-21). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patent claim 1’s plate and blower outlet with the addition of a flow guide, as taught by Thorens, for the purposed of further channeling air flow away from the blower outlet, see col. 15 line 66 to col. 16 line 2 of Thorens.
Since instant application claim 2 is anticipated by patent claim 1, and since anticipation is the epitome of obviousness, then instant application claim 2 is obvious over patent claim 1 with respect to the broadening aspect.
A further mapping of the instant application claims dependent on instant application claim 2, as anticipated by and obvious over, the patent claims is as follows:
Instant application claim 3 reads on patent claim 2.
Instant application claim 4 reads on patent claim 3.
Instant application claim 5 reads on patent claim 4.
Instant application claim 6 reads on patent claim 5.
Instant application claim 7 reads on patent claim 6.
Instant application claim 8 reads on patent claim 1.
Instant application claim 9 reads on patent claim 7.
Instant application claim 10 reads on patent claim 13.
Instant application claim 11 reads on patent claim 14.
Instant application claim 12 reads on patent claim 15.
Instant application claim 13 reads on patent claim 16.
Instant application claim 14 reads on patent claim 17.
Instant application claim 15 reads on patent claim 18.
Instant application claim 16 reads on patent claim 8.
Regarding instant application claim 2 and patent claim 11, the following comparison between the patent claims and the instant application claims, see underlined features in the patent claims, show what elements have been excluded in the presentation of the instant application claims and the patent claims.  
Patent claim 11
Instant application claim 2
1. A blower for a breathing apparatus comprising: 
a housing with an inlet and an outlet, 
an impeller, 
a motor within the housing for rotating the impeller, 
a diffuser within the housing between the impeller and the outlet, 
the diffuser comprising a plate with a plurality of diffuser vanes, 
wherein the plurality of diffuser vanes are arranged in a plurality of cascades on the plate, 
each cascade comprising a series of the diffuser vanes configured to accommodate movement of reverse airflow, 
wherein each of the diffuser vanes of the plurality of cascades narrows from a radially outward end to a radially inward end, 
wherein the radially outward end of each of the diffuser vanes of the plurality of cascades is a furthest point from a center of the plate and the radially inward end of each of the diffuser vanes of the plurality of cascades is a closest point to the center of the plate, 
a plurality of circumferential diffuser elements arranged proximate an outer perimeter of the diffuser plate and configured to direct airflow from a perimeter of the impeller to the plurality of diffuser vanes, and wherein a spacing between each pair of adjacent cascades of the plurality of cascades increases from narrow to wide as the each pair of adjacent cascades extend toward the center of the plate.

11. A blower according to claim 1, wherein the blower includes a blower outlet, and wherein the plate includes a flow guide configured to promote a smooth redirection of flow from the diffuser towards the blower outlet.
2. A blower for a breathing apparatus comprising: 
a housing with an inlet and an outlet, 
a motor within the housing for rotating an impeller, 
a diffuser within the housing between the impeller and the outlet, 
the diffuser comprising a plate with diffuser vanes, 
the plate including a flow guide extending from the plate and tapering in diameter towards a point, 
the flow guide being arranged to promote a smooth redirection of flow from the diffuser towards the outlet, 
the diffuser vanes being arranged in cascades on the plate, 
each cascade comprising a series of diffuser vanes with enough space between the diffuser vanes to accommodate movement of reverse airflow, and 
wherein a spacing between each cascade increases from narrower to wider as the cascade approaches a centre of the plate.


Thus, it is apparent, that patent claim 11 includes features that are not in instant application claim 2, where patent claim 11 differs by reciting the underlined features.  
	With regard to features present in instant application claim 2 that are not present in patent claim 11, patent claim 11 does not disclose that the flow guide extends from the plate and tapers in diameter towards a point.
However, Thorens teaches a similar flow guide (defined by impactor 405, see fig. 4) placed at an air outlet (defined by chamber 402 and walls 403) to guide incoming flow incoming to the air outlet 402/403, the flow guide 405 being shown to extend from the left side of chamber 402 and is shown to taper in diameter towards the right side of the chamber 402 (see fig. 4 and col. 15 lines 7-21). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patent claim 11’s flow guide to extend from the plate and taper in diameter towards a point, as taught by Thorens, for the purposed of further channeling air flow away from the blower outlet, see col. 15 line 66 to col. 16 line 2 of Thorens.
Since instant application claim 2 is anticipated by patent claim 11, and since anticipation is the epitome of obviousness, then instant application claim 2 is obvious over patent claim 11 with respect to the broadening aspect.
Regarding instant application claim 2 and patent claim 19, the following comparison between the patent claims and the instant application claims, see underlined features in the patent claims, show what elements have been excluded in the presentation of the instant application claims and the patent claims.  
Patent claim 19
Instant application claim 2
19. A blower for a breathing apparatus comprising: 
a housing with an inlet and an outlet, 
an impeller, 
a motor within the housing for rotating the impeller, 
a diffuser within the housing between the impeller and the outlet, 
the diffuser comprising a plurality of diffuser vanes on a plate, 
wherein the plurality of diffuser vanes are arranged in a plurality of cascades, 
each cascade comprising a series of the diffuser vanes configured to accommodate movement of reverse airflow, 
wherein each of the diffuser vanes of the plurality of cascades narrows from a radially outward end to a radially inward end, 
wherein the radially outward end of each of the diffuser vanes of the plurality of cascades is a furthest point from a center of the plate and the radially inward end of each of the diffuser vanes of the plurality of cascades is a closest point to the center of the plate, 
a plurality of circumferential diffuser elements arranged on an internal wall of the housing between the impeller and the plate, 
the plurality of circumferential diffuser elements proximate an outermost perimeter of the diffuser vanes and configured to direct airflow from a perimeter of the impeller to the plurality of diffuser vanes, and 
wherein a spacing between each pair of adjacent cascades of the plurality of cascades increases from narrow to wide as the each pair of adjacent cascades extend toward the center of the plate.
2. A blower for a breathing apparatus comprising: 
a housing with an inlet and an outlet, 
a motor within the housing for rotating an impeller, 
a diffuser within the housing between the impeller and the outlet, 
the diffuser comprising a plate with diffuser vanes, 
the plate including a flow guide extending from the plate and tapering in diameter towards a point, 
the flow guide being arranged to promote a smooth redirection of flow from the diffuser towards the outlet, 
the diffuser vanes being arranged in cascades on the plate, 
each cascade comprising a series of diffuser vanes with enough space between the diffuser vanes to accommodate movement of reverse airflow, and 
wherein a spacing between each cascade increases from narrower to wider as the cascade approaches a centre of the plate.


Thus, it is apparent, that patent claim 19 includes features that are not in instant application claim 2, where patent claim 19 differs by reciting the underlined features.  
	With regard to features present in instant application claim 2 that are not present in patent claim 19, patent claim 19 does not disclose that the plate including a flow guide extending from the plate and tapering in diameter towards a point, the flow guide being arranged to promote a smooth redirection of flow from the diffuser towards the outlet.
However, Thorens teaches that flow guide (defined by impactor 405, see fig. 4) is placed at an air outlet (defined by chamber 402 and walls 403) to guide incoming flow incoming to the air outlet 402/403, the flow guide 405 being shown to extend from the left side of chamber 402 and is shown to taper in diameter towards the right side of the chamber 402 (see fig. 4 and col. 15 lines 7-21). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patent claim 19’s plate and blower outlet with the addition of a flow guide, as taught by Thorens, for the purposed of further channeling air flow away from the blower outlet, see col. 15 line 66 to col. 16 line 2 of Thorens.
Since instant application claim 2 is anticipated by patent claim 19, and since anticipation is the epitome of obviousness, then instant application claim 2 is obvious over patent claim 19 with respect to the broadening aspect.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of Bothma (11,073,165 B2).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in at least one aspect and recite additional features not present in the patent claims.
Regarding instant application claim 2 and the broadening aspect of the instant application claims, the following comparison between patent claim 12 and instant application claim 2, see underlined features in patent claim 12, show what elements have been excluded in the presentation of instant application claim 2.  
Patent claim 12
Instant application claim 2
1. A blower for a breathing apparatus comprising: 
a housing with an inlet and an outlet, 
an impeller, 
a motor within the housing for rotating the impeller, 
a diffuser within the housing between the impeller and the outlet, 
the diffuser comprising a plate with a plurality of diffuser vanes, 
wherein the plurality of diffuser vanes are arranged in a plurality of cascades on the plate, 
each cascade comprising a series of the diffuser vanes configured to accommodate movement of reverse airflow, 
wherein each of the diffuser vanes of the plurality of cascades narrows from a radially outward end to a radially inward end, 
wherein the radially outward end of each of the diffuser vanes of the plurality of cascades is a furthest point from a center of the plate and the radially inward end of each of the diffuser vanes of the plurality of cascades is a closest point to the center of the plate, 
a plurality of circumferential diffuser elements arranged proximate an outer perimeter of the diffuser plate and configured to direct airflow from a perimeter of the impeller to the plurality of diffuser vanes, and wherein a spacing between each pair of adjacent cascades of the plurality of cascades increases from narrow to wide as the each pair of adjacent cascades extend toward the center of the plate.

11. A blower according to claim 1, wherein the blower includes a blower outlet, and wherein the plate includes a flow guide configured to promote a smooth redirection of flow from the diffuser towards the blower outlet.

12. A blower according to claim 11, wherein the flow guide extends from the plate and tapers in diameter towards a point.
2. A blower for a breathing apparatus comprising: 
a housing with an inlet and an outlet, 
a motor within the housing for rotating an impeller, 
a diffuser within the housing between the impeller and the outlet, 
the diffuser comprising a plate with diffuser vanes, 
the plate including a flow guide extending from the plate and tapering in diameter towards a point, 
the flow guide being arranged to promote a smooth redirection of flow from the diffuser towards the outlet, 
the diffuser vanes being arranged in cascades on the plate, 
each cascade comprising a series of diffuser vanes with enough space between the diffuser vanes to accommodate movement of reverse airflow, and 
wherein a spacing between each cascade increases from narrower to wider as the cascade approaches a centre of the plate.


Thus, it is apparent, for the broadening aspect, that patent claim 12 includes features that are not in instant application claim 2, where patent claim 12 differs by reciting the underlined features.  
Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  
Since instant application claim 2 is anticipated by patent claim 12, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then instant application claim 2 is obvious over patent claim 12 with respect to the broadening aspect.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, as best understood, and claims 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mebasser (2014/0069432 A1) in view of Thorens (9,420,829 B2) and Schneider (2,576,700 A).
Regarding claim 2, Mebasser discloses a blower 100 (see fig. 2) for a breathing apparatus (see fig. 1 and para. [0003]) comprising: 
a housing 120 with an inlet 123 and an outlet 125 (see figs. 8-9 and para. [0158]), 
a motor 140 within the housing 120 for rotating an impeller 180 (see para. [0141]), 
a diffuser (defined by bottom cover 124 and vanes 129, see figs. 2 and 8) within the housing 120 between the impeller 180 and the outlet 125 (the diffuser 124/129 is shown to be between the impeller 180 and outlet 125, see fig. 3), 
the diffuser 124/129 comprising a plate (defined by bottom cover 124, see fig. 2) with diffuser vanes 129 (see fig. 8).
Mebasser shows that the blower 100 includes a tubular blower outlet (the blower outlet at outlet 125 on the lower end of the housing 120 is shown to be tubular, see figs. 3 and 8-9 and paras. [0158]-[0161]), but is silent with regard to a flow guide extending from the plate and tapering in diameter towards a point, the flow guide being arranged to promote a smooth redirection of flow from the diffuser towards the outlet.
However, Thorens teaches that flow guide (defined by impactor 405, see fig. 4) is placed at an air outlet (defined by chamber 402 and walls 403) to guide incoming flow incoming to the air outlet 402/403, the flow guide 405 being shown to extend from the left side of chamber 402 and is shown to taper in diameter towards the right side of the chamber 402 (see fig. 4 and col. 15 lines 7-21). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mebasser’s plate and blower outlet with the addition of a flow guide, as taught by Thorens, for the purposed of further channeling air flow away from the blower outlet, see col. 15 line 66 to col. 16 line 2 of Thorens.
The modified Mebasser device discloses everything as claimed including the diffuser, as disclosed by Mebasser, and the flow guide, as taught by Thorens, where the flow guide extends from the plate, as disclosed by Mebasser, and tapers in diameter to a point (see fig. 4 of Thorens) to be able to performed the claimed function of allowing a smooth redirection of airflow, along the taper direction of the flow guide, from the diffuser towards the outlet, as disclosed by Mebasser.
	The modified Mebasser device discloses everything as claimed including the diffuser vanes being arranged in a cascade on the plate, see fig. 8 of Mebasser, but is silent with regard to the diffuser vanes being arranged in cascades on the plate, each cascade comprising a series of diffuser vanes with enough space between the diffuser vanes to accommodate movement of reverse airflow, and wherein a spacing between each cascade increases from narrower to wider as the cascade approaches a centre of the plate.
However, Schneider teaches a similar diffuser (see fig. 1) for a blower (see col. 1 lines 1-5) includes a plurality of diffuser vanes (defined by entrance portions 25’, entrance portions 28’ and blades 30a, see fig. 13) are arranged in cascades on a plate (the diffuser vanes 25’/28’/30a are shown to be placed on a plate in a plurality of cascades, see fig. 13), 
each cascade comprising a series of the diffuser vanes 25’/28’/30a that have enough space configured to accommodate movement of reverse airflow (diffuser vanes 30a are placed close to the inner perimeter of the plate and radially cascade outward with adjacent diffuser vanes 25’/28’ and the diffuser vanes 25’/28’/30a are shown to have enough space between each adjacent diffuser vane 25’/28’/30a to accommodate movement of reverse airflow, see fig. 13 and col. 4 lines 25-34), 
wherein a spacing between each cascade increases from narrower to wider as the cascade approaches a centre of the plate (see the first annotated fig. 13 of Schneider below or, in the alternate, see the second annotated fig. 13 of Schneider below). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diffuser vanes of Mebasser’s device to be arranged in cascades with enough space to accommodate a moment of reverse airflow and where the spacing between cascades increases from narrower to wider, as taught by Schneider, for the purpose of allowing the diffuser vanes to direct airflow from different directions in a smooth and efficient manner, see col. 5 lines 26-33 of Schneider.
First annotated fig. 13 of Schneider

    PNG
    media_image1.png
    314
    443
    media_image1.png
    Greyscale

Second annotated fig. 13 of Schneider

    PNG
    media_image2.png
    374
    436
    media_image2.png
    Greyscale

Regarding claim 3, the modified Mebasser device discloses that each diffuser vane is offset from adjacent diffuser vanes in each cascade (each diffuser vane is shown to be offset from an adjacent diffuser vane within each cascade, see the first annotated fig. 13 of Schneider above).
Regarding claim 4, the modified Mebasser device discloses that the diffuser vanes in each cascade are arranged along a curved spiral line from a perimeter to the centre of the diffuser plate (Mebasser shows the diffuser vanes being arranged along a curved spiral line from a perimeter to the centre of the plate, see fig. 8 of Mebasser, the diffuser vanes 25’/28’ being shown to expand radially inward toward diffuser vane 30a in a spiral manner, see figure 13, see fig. 13 of Schneider).
Regarding claim 5, the modified Mebasser device discloses that each diffuser vane includes a rounded leading edge and two opposed curved lateral edges (the diffuser vanes 25’/28’/30a are shown to have a rounded leading edge, toward the top of each diffuser vane 25’/28’/30a, and two opposed curved lateral edges on either side of each diffuser vane 25’/28’/30a, see fig. 13 of Schneider).
Regarding claim 6, the modified Mebasser device discloses that the two lateral edges converge at and join at a curved endpoint, in an elongated tail (the two opposed curved lateral edges on either side of each diffuser vane 25’/28’/30a are shown to converge in an elongated tail, the tail being located on the opposing side of the rounded edge 31, see fig. 13 of Schneider).
Regarding claim 7, the modified Mebasser device discloses that the diffuser vanes are aerofoils (the diffuser vanes 25’/28’/30a are shown to have a rounded edge 31 and elongated tail to form teardrop shaped aerofoils, see fig. 13 of Schneider).
Regarding claim 8, the modified Mebasser device discloses that circumferential diffuser elements (defined by entrance portions 25’/28’, see fig. 13 of Schneider) are arranged proximate a perimeter (defined by the perimeter of diffuser plate 124, see fig. 8 of Mebasser)) of the diffuser plate to direct airflow from the perimeter of the impeller to the diffuser vanes (each circumferential diffuser element 25’/28’ is shown to be near the outer perimeter of the diffuser plate, as disclosed by Mebasser, and is arranged proximate the perimeter of the diffuser plate, as disclosed by Mebasser, and the circumferential diffuser elements being shown to spiral toward a respective diffuser element 30a near the inner perimeter of the diffuser plate such that the circumferential diffuser elements 25’/28’ are capable of directing airflow from the perimeter of the impeller, as disclosed by Mebasser, to the diffuser vanes 130a, as taught by Schneider, see fig. 13 of Schneider).
Regarding claim 9, the modified Mebasser device discloses that the diffuser vanes cascade in a spiral from a corresponding circumferential diffuser element towards the centre of the diffuser plate (the diffuser vanes 130a are shown to spiral from a corresponding circumferential diffuser element 25’/28’ towards the centre of the diffuser plate, as disclosed by Mebasser, see fig. 13 of Schneider).
Regarding claim 10, the modified Mebasser device discloses that the taper of the flow guide increases along a length of the flow guide (the taper of the flow guide 405 is shown to increasing along a length of the flow guide 405, see fig. 4 and col. 15, lines 7-21 of Thorens).
Regarding claim 11, the modified Mebasser device discloses that the blower outlet includes an annular tube and a central aperture (the blower outlet 125, on the lower end of the housing 120, is shown to be an annular tube with an annular central aperture, see figs. 8-9 and paras. [0158]-[0161] of Mebasser).
Regarding claim 12, the modified Mebasser device discloses that the blower outlet is arcuate where the blower outlet defines the central aperture (the blower outlet 125 is shown to be arcuate and defines the annular central aperture, see fig. 8 of Mebasser).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mebasser, Thorens and Schneider as applied to claim 2 above, and further in view of Giberson (5,573,374 A).
Regarding claims 13-15, the modified Mebasser device discloses that the diffuser vanes extend from and are mounted on the plate, see col. 4 lines 25-34 of Schneider, but is silent with regard to a second plate or that the diffuser vanes extend between the plate and the second plate, that the diffuser vanes and the plate are integrally formed or that the plate and the second plate are integrally formed.
However, Giberson teaches an impeller 1 (see fig. 1 and the abstract) includes a plate (defined by a portion of shroud 25 that defines inside surface 26, see fig. 3) having vanes 9 (see fig. 2) extending between the plate 26 and a second plate (defined by back plate 15, see figs. 3-4), the vanes 9 being integrally formed with the plate 26 and the second plate 15 (the device is made from a steel blank which is machined to include the vanes 9 extending between both plates 26 and 15, see col. 3, lines 1-9 and lines 31-52). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diffuser of Mebasser’s device to include a second plate having the diffuser vanes extending between the plate and the second plate and to have the plate, second plate and diffuser vanes be integrally formed, as taught by Giberson, for the purpose of increasing the durability of the diffuser, see col. 1, lines 40-42 of Giberson.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mebasser, Thorens and Schneider as applied to claim 2 above, and further in view of Chien (2002/0064460 A1) and Kenyon al. (7,866,944 B2).
Regarding claim 16, the modified Mebasser device discloses a single diffuser and impeller for the diffuser, see figs. 2-4 of Mebasser, but is silent with regard to multiple diffusers.
However, Chien teaches that a similar blower (see para. [0001]) uses multiple diffuser hubs (defined by outer diffuser hubs 5, see fig. 8 and para. [0039]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mebasser’s blower device to have multiple diffusers, as taught by Chien, for the purpose of allowing the blower to be suitable for different outputs, see para. [0039] of Chien.
The modified Mebasser device discloses the multiple diffusers, as taught by Chien, but does not explicitly disclose multiple impellers.
However, Kenyon teaches a similar blower 100 (see fig. 3d and the abstract) includes three impellers 150/152/154, see figs. 4a-4c and col. 5 lines 43-56. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mebasser blower device to have multiple impellers, as taught by Kenyon, for the purpose of promoting symmetrical and stable flow patterns and reduce turbulence noise emissions, see col. 5, lines 63-67 of Kenyon.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nasir (2013/0280060 A1), Bandukwalla (4,824,325 A) and Tam (7,223,070 B1) are cited to show diffusers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785   



/TU A VO/Primary Examiner, Art Unit 3785